Citation Nr: 0915107	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  99-01 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to 
service-connected cataracts and schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
At Law


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1951 to 
December 1953, and earlier active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.

The Veteran testified at Board hearings in September 2003 
(the recording from which was lost) and October 2004, as well 
as at a RO hearing in January 2000.  The January 2000 and 
October 2004 hearing transcripts have been associated with 
the claims file.

This appeal was previously before the Board in September 2007 
when the Board, in pertinent part, denied the Veteran's claim 
of entitlement to service connection for retinal 
arteriosclerosis and glaucoma, claimed as secondary to 
service-connected cataracts.  By order dated in February 
2009, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision as to the issue of 
service connection for glaucoma (the appellant did not 
contest the Board's decision as to his claim of entitlement 
to service connection for arteriosclerosis), and remanded the 
appeal to the Board in accordance with a Joint Motion for 
Remand, filed by both parties in the case.

The Board notes that Paralyzed Veterans of America, Inc. 
previously represented the appellant in this appeal.  The 
appellant, however, executed a VA Form 21-22a appointing a 
new representative on February 4, 2008.  Accordingly, the 
Board recognizes the change in representation.  See 38 C.F.R. 
§ 20.605 (2008).  See also 73 Fed. Reg. 29,852-29,880 (May 
22, 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2009 statement, the Veteran, through his 
representative, requested a video conference hearing before a 
member of the Board at his local VA office.  Pursuant to 
38 C.F.R. § 20.700, a hearing on appeal before the Board will 
be granted if a claimant expresses a desire to appear in 
person.  To ensure full compliance with due process 
requirements, and in view of the appointment of new 
representation in this case, a remand is required.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge.  The Veteran and his 
representative should be notified in 
writing of the date, time, and location 
of the hearing.  Such notice should be 
associated with the claims file. 

After the hearing is conducted, or if 
the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




